NO. 07-02-0103-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 30, 2002
 
______________________________


MR AND MRS. CARL KENNEDY; BOONE PICKENS;
QUIXX WRR, L.P., A TEXAS LIMITED PARTNERSHIP, ET AL., APPELLANTS

V.

CANADIAN RIVER MUNICIPAL WATER AUTHORITY, APPELLEE


_________________________________

FROM THE 31ST DISTRICT COURT OF ROBERTS COUNTY;

NO. 1810; HONORABLE STEVEN EMMERT, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	On May 23, 2002, the appellants filed a  Motion to Dismiss Appeal averring that
they have settled their claims and no longer wish to pursue the appeal and that the appeal
should be dismissed.
	Without passing on the merits of the case, the appellants'  Motion to Dismiss Appeal
is granted and the appeal is hereby dismissed.  Tex. R. App. P. 42.1(a)(1).  No order
pertaining to costs is hereby made as all costs have been paid.  Having dismissed the
appeal at the appellants' request and because the appellee is not opposed to such a
request,  no motion for rehearing will be entertained and our mandate will issue forthwith. 

							Phil Johnson
							    Justice



Do not publish.

ng that a defendant must request a mistrial to preserve his complaint for review).  
	As for the purported reference to community desires when assessing punishment,
no objection was uttered.  Thus, appellant also failed to preserve this complaint.  See
Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007) (stating that to preserve error
regarding prosecutorial argument, a defendant must pursue his objections to an adverse
ruling).
	Accordingly, we overrule the issue and affirm the judgment of the trial court.

							Per Curiam

Do not publish.